There are no assignments of error in the record, as required by Rule 27 of this Court. The appellant moves to affirm the judgment on that ground, and the motion must be allowed, there being no errors apparent on the face of the record proper. At the last term, in Smith v. Manufacturing Company, 151 N.C. 261, Walker, J., said: "We must insist upon a strict compliance with the rule, which required an assignment of errors relied on in this Court." Then, after giving the reason for the rule, he adds that without such assignments (766) of error the Court would not enter upon a consideration of the case on its merits, but would examine the record proper only, and if no errors appeared thereon would affirm the judgment, as the Court had heretofore done, citing Davis v. Wall, 142 N.C. 450;Marable v. R. R., 142 N.C. 564; Lee v. Baird, 146 N.C. 361; Thompsonv. R. R., 147 N.C. 412; Ullery v. Guthrie, 148 N.C. 417. The judgment is therefore
Affirmed.
Cited: Jones v. R. R., 153 N.C. 423; Wheeler v. Cole, 164 N.C. 380;Carter v. Reaves, 167 N.C. 132.